DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lebovitz (U.S. Patent No. 10,563,683).

In regards to claim 1, Lebovitz teaches an electronic device holder (See col. 2, li. 1-33) comprising: 
	a mount having a first end and a second end and a magnetic cover comprising a cover (See FIG. 3 wherein the mount is taught as the overall casing 1, which has a first end and a second end, additionally the magnetic cover is taught as the cover 3): 
	a plate (See FIG. 3 wherein the plate is taught as the base 2); and 
	at least one magnet positioned within the cover and secured by the plate (See col. 2, li. 38-41 in view of FIG. 6 wherein magnets 4 are secured within the plate body and “The cover 3 is perimetrically aligned with the base 2 as to contain the at least one magnet 4 and the magnet-holding fixture 5,” – col. 2, li. 38-41); 
	wherein the magnetic cover is attached to the second end of the mount (See FIG. 6 in view of FIG. 3).

In regards to claim 2, Lebovitz teaches an electronic device holder of claim 1 wherein the cover further comprises a lip that fits around the second end of the mount (See FIG. 5 wherein the cover 3 has a lip).

In regards to claim 3, Lebovitz teaches an electronic device holder of claim 2 wherein the inside surface of the cover has at least one recess that corresponds in size to the at least one magnet (See FIG. 5 in view of FIG. 6).

In regards to claim 7, Lebovitz teaches an electronic device holder (See col. 2, li. 1-33) comprising: 
	a cover having an inner surface and an outer surface (See FIG. 3 wherein the cover is taught as the cover 3): 
	a plate having an top surface and a bottom surface (See FIG. 3 wherein the plate is taught as the base 2); 
	at least one magnet positioned between the top surface of the plate and the inner surface of the cover (See col. 2, li. 38-41 in view of FIG. 6 wherein magnets 4 are secured within the plate body and “The cover 3 is perimetrically aligned with the base 2 as to contain the at least one magnet 4 and the magnet-holding fixture 5,” – col. 2, li. 38-41); and 
	an attachment device positioned on the bottom surface of the plate (See FIG. 2, 4 and 5 wherein the attachment device is taught as the first adhesive layer 8).

In regards to claim 8, Lebovitz teaches an electronic device holder of claim 7 wherein the attachment device is a double sided adhesive (See col. 2, li. 24-25 and col. 3, li. 20-31 wherein the first adhesive layer 8 attaches the casing 1 to the desired surface, thus it is understood to one of ordinary skill in the art that the adhesive would be double sided, one side towards the casing 1 and the other towards the desired surface).

In regards to claim 11, Lebovitz teaches an electronic device holder of claim 7 further comprising a mount having a first end and a second end wherein the attachment device is attached to the second end (See FIG. 1, 2, 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebovitz (U.S. Patent No. 10,563,683) in view of Hong Wang (“Wang”) (“ClutchIt!: The World’s First Anywhere Magnetic Phone Mount,” https://www.kickstarter.com/projects/thatsclutch/clutchit-the-worlds-first-magnetic-anywhere-phone, last updated June 30, 2017).

In regards to claim 4, Lebovitz fails to teach an electronic device holder of claim 2 further comprising a second magnetic cover comprising: a second cover having an inner surface and an outer surface and a second lip: a second plate having an top surface and a bottom surface; and at least one magnet positioned between the top surface of the second plate and the inner surface of the second cover; wherein the second magnetic cover is attached to the first end of the mount.
	That is, while Lebovitz shows having a cover, plate, and magnets between them, Lebovitz fails to teach a second pair of these with a spacer between them, in other words another set of these pieces on another side.
	In a similar endeavor, Wang shows a Magnetic Phone Mount with a “double-faced magnet with two ball-joints in the center,” along with a spacer between them, thus providing not just a magnetic cover on one side of the electronic device holder, but also on the other side, and providing a strong magnetic on either side to clutch onto the electronic device as well as the desired surface. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Wang into Lebovitz as it allows for a strong magnetic hold on either side of the magnetic phone mount, rather than simply towards one side, and thus overcomes any deficiencies an adhesive layer may provide as an alternative.
	Therefore together Lebovitz and Wang teach further comprising a second magnetic cover comprising: 
	a second cover having an inner surface and an outer surface and a second lip (See FIG. 3 of Lebovitz wherein the magnetic cover is taught as the cover 3, also see FIG. 5 of Lebovitz wherein the second lip may be seen, this is taken in view of Wang’s teaching of ClutchIt! wherein there would be a second magnetic cover on the opposite side of the magnetic cover): 
	a second plate having an top surface and a bottom surface (See FIG. 3 wherein the plate is taught as the base 2, this is taken in view of Wang’s teaching of ClutchIt! wherein there would be a second magnetic cover on the opposite side of the magnetic cover); and 
	at least one magnet positioned between the top surface of the second plate and the inner surface of the second cover (See col. 2, li. 38-41 in view of FIG. 6 of Lebovitz wherein magnets 4 are secured within the plate body and “The cover 3 is perimetrically aligned with the base 2 as to contain the at least one magnet 4 and the magnet-holding fixture 5,” – col. 2, li. 38-41 of Lebovitz, this is taken in view of Wang’s teaching of ClutchIt! wherein there would be a second magnetic cover on the opposite side of the magnetic cover); 
	wherein the second magnetic cover is attached to the first end of the mount  (See the ClutchIt! as pictured in https://www.kickstarter.com/projects/thatsclutch/clutchit-the-worlds-first-magnetic-anywhere-phone wherein the two sides may be connected by a middle portion).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wang into Lebovitz because it allows for the production of two magnetic sides to an electronic device holder, and thus providing the flexibility and the adaptability as taught by Wang in the provided video on https://www.kickstarter.com/projects/thatsclutch/clutchit-the-worlds-first-magnetic-anywhere-phone.

In regards to claim 5, Lebovitz teaches an electronic device holder of claim 4 further comprising a metallic third plate having first side and a second side wherein the first side of the metallic third plate is capable of sticking to an electronic device (See FIG. 1, 2 and 5 wherein the metallic third plate may be taught as either the Ferric Plate 9 or the friction-inducing layer 11 which are capable of sticking to an electronic device).

In regards to claim 6, Lebovitz teaches an electronic device holder of claim 5 wherein the metallic third plate is rectangular (See FIG. 1 and 2 where in the case of the Ferric Plate the third plate is rectangular).

In regards to claim 12, Lebovitz teaches an electronic device holder (See col. 2, li. 1-33) comprising: 
	a first magnetic cover comprising (See FIG. 3 wherein the mount is taught as the overall casing 1): 
	a first cover having an inner surface and an outer surface (See FIG. 3 and 4 wherein the first cover is taught as the cover 3): 
	a first plate having an top surface and a bottom surface (See FIG. 3 and 4 wherein the plate is taught as the base 2); 
	at least one magnet positioned between the top surface of the first plate and the inner surface of the first cover (See col. 2, li. 38-41 in view of FIG. 6 wherein magnets 4 are secured within the plate body and “The cover 3 is perimetrically aligned with the base 2 as to contain the at least one magnet 4 and the magnet-holding fixture 5,” – col. 2, li. 38-41).
	Lebovitz, however, fails to teach a second magnetic cover comprising: a second cover having an inner surface and an outer surface: a second plate having an top surface and a bottom surface; at least one magnet positioned between the top surface of the second plate and the inner surface of the second cover; and a spacer having a first surface and a second surface wherein the bottom surface of the first plate is attached to the first surface of the spacer and the bottom surface of the second plate is attached to the second surface of the spacer.
	That is, while Lebovitz shows having a cover, plate, and magnets between them, Lebovitz fails to teach a second pair of these with a spacer between them, in other words another set of these pieces on another side.
	In a similar endeavor, Wang shows a Magnetic Phone Mount with a “double-faced magnet with two ball-joints in the center,” along with a spacer between them, thus providing not just a magnetic cover on one side of the electronic device holder, but also on the other side, and providing a strong magnetic on either side to clutch onto the electronic device as well as the desired surface. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Wang into Lebovitz as it allows for a strong magnetic hold on either side of the magnetic phone mount, rather than simply towards one side, and thus overcomes any deficiencies a an adhesive layer may provide as an alternative.
	Therefore together Lebovitz and Wang teach a second magnetic cover comprising: 
	a second cover having an inner surface and an outer surface (See FIG. 3 and 4 of Lebovitz wherein the first cover is taught as the cover 3, this is taken in view of Wang’s teaching of ClutchIt! wherein there would be a second magnetic cover on the opposite side of the magnetic cover): 
	a second plate having an top surface and a bottom surface (See FIG. 3 and 4 of Lebovitz wherein the plate is taught as the base 2, this is taken in view of Wang’s teaching of ClutchIt! wherein there would be a second magnetic cover on the opposite side of the magnetic cover); 
	at least one magnet positioned between the top surface of the second plate and the inner surface of the second cover (See col. 2, li. 38-41 in view of FIG. 6 of Lebovitz wherein magnets 4 are secured within the plate body and “The cover 3 is perimetrically aligned with the base 2 as to contain the at least one magnet 4 and the magnet-holding fixture 5,” – col. 2, li. 38-41, this is taken in view of Wang’s teaching of ClutchIt! wherein there would be a second magnetic cover on the opposite side of the magnetic cover); and 
	a spacer having a first surface and a second surface wherein the bottom surface of the first plate is attached to the first surface of the spacer and the bottom surface of the second plate is attached to the second surface of the spacer (See the ClutchIt! as pictured in https://www.kickstarter.com/projects/thatsclutch/clutchit-the-worlds-first-magnetic-anywhere-phone wherein the two sides may be connected by a middle portion).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wang into Lebovitz because it allows for the production of two magnetic sides to an electronic device holder, and thus providing the flexibility and the adaptability as taught by Wang in the provided video on https://www.kickstarter.com/projects/thatsclutch/clutchit-the-worlds-first-magnetic-anywhere-phone.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebovitz (U.S. Patent No. 10,563,683) in view of Holder (U.S. PG Publication No. 2018/0131794).

In regards to claim 9, Lebovitz fails to teach an electronic device holder of claim 7 wherein the attachment device is a micro suction cup.
	In a similar endeavor Holder teaches wherein the attachment device is a micro suction cup (See ¶0047).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Holder into Lebovitz because “he suction material enables the housing 121 to be mounted to glass, mirrors, or other smooth surface, e.g., by pressing the side 150 onto the smooth surface to create a suction on the smooth surface and thus mount the housing 121 to the smooth surface,” - ¶0047.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebovitz (U.S. Patent No. 10,563,683) in view of Lee et al. (“Lee”) (U.S. Patent No. 9,685,986).

In regards to claim 10, Lebovitz fails to teach teaches an electronic device holder of claim 7 wherein the attachment device is a hook and loop fastener.
	In a similar endeavor Lee teaches wherein the attachment device is a hook and loop fastener (See col. 26, li. 59-67 in view of FIG. 68A and 68B).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lee into Lebovitz because it allows for the adjustment to an individual user as described in col. 26, li. 59-67, thus providing for a more adaptable and personal system for holding electronic devices.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebovitz (U.S. Patent No. 10,563,683) in view of Hong Wang (“Wang”) (“ClutchIt!: The World’s First Anywhere Magnetic Phone Mount,” https://www.kickstarter.com/projects/thatsclutch/clutchit-the-worlds-first-magnetic-anywhere-phone, last updated June 30, 2017) and Miyazawa et al. (“Miya”) (U.S. PG Publication No. 2002/0191287).

In regards to claim 13, Lebovitz fails to teach an electronic device holder of claim 12 wherein the first surface and second surface of the spacer are sticky.
	In a similar endeavor Miya teaches wherein the first surface and second surface of the spacer are sticky (See ¶0038-0046 wherein a spacer with sticky surfaces may be used between two surfaces).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Miya into Lebovitz because it allows for the adhesion between two surfaces without sliding as described in ¶0038-0046, thus providing additional stability.

In regards to claim 14, Lebovitz teaches an electronic device holder of claim 13 further comprising a metallic second plate having first side and a second side wherein the first side of the metallic second plate is capable of sticking to an electronic device (See FIG. 1, 2 and 5 wherein the metallic third plate may be taught as either the Ferric Plate 9 or the friction-inducing layer 11 which are capable of sticking to an electronic device).

In regards to claim 15, Lebovitz teaches an electronic device holder of claim 14 wherein the metallic second plate is rectangular (See FIG. 1 and 2 where in the case of the Ferric Plate the third plate is rectangular).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmidt (U.S. Patent No. 9,800,283) as it teaches a mobile device holder with magnets to hold an electronic device onto a surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483